Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/4/22 have been fully considered but they are not persuasive to overcome all the rejections of record.  The amendment and arguments are sufficient to overcome the rejection of claims based on Owida et al alone however the Owida and Patterson rejection is maintained for the reasons of record and repeated below.
	Applicant has amended independent claim 21 to specific that the graft or conduit is biodegradable and comprises nanofibers and pores between 5 and 500 microns in diameter and wherein the pores can be infiltrated by cells as the graft/conduit degrades. 
Although applicant’s specification on page 12 functionally defines the pores as “suitable size to allow cells to adhere and grow…” which as indicated below is a feature of the Patterson graft which is made of the same claimed materials and inherently must move pore sizes within the claimed range because the Patterson graft meets the functional description as provided by applicant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23, 25-37 & 46  are rejected under 35 U.S.C. 103 as being unpatentable over Owida et al (Rapid Prototyping Journal 17(1) 2011)  and Patterson et al (Regenerative Medicine 7(3) 2012).
Owida discloses a designed (patient-specific) vascular graft in combination with a designed (patient-specific) mandrel used to make the graft. The references does not specifically indicate that the mandrel and graft are in a sterile chamber however it would have been notoriously old and well known in the art to create and or store a graft intended to be surgically inserted into a parent as antiseptic surgery has been known since the 19th century.  Owida discloses using many different polymers including those claimed in claim 29 by applicant (introduction).  Owida teaches using FDM, CAD and electrospinning as is claimed.
Owida discloses (a) computer aided design modeling of graft morphology__
(import of computer aided design (CAD) data to obtain model of CABG (coronary artery bypass graft); page 37 paragraph 1, page 38 paragraphs 7-8); (b) 3D-printing of a mandrel model of the graft (fused deposition process builds 3-D object layer by layer from CAD design, FDM used to produce grounded mandrel FDM model; page 38 paragraph 9, page 39 paragraph 6; figure 6); (c) electrospinning of the graft based on the morphology of the mandrel (using FDM physical model as mold for electrospinning ground collector of CABG,_’ electrospinning with PU nanofibers; page 39 paragraph 6, page 40 paragraph 1). mandrel,-as-taught by Owida, for the advantage of optimizing the specific geometry of the scaffold and graft (see Owida, page 40 paragraph 1). 

Owida is silent on seeding cells onto their graft however it would have been obvious to seed cells onto the graft of Owida because Patterson teaches a polymeric vascular graft or conduit (tissue engineered vascular graft (TEVG) created using a poly (chitosan-g-lactic acid)/PGA matrix; page 1 paragraph 1, page 5 paragraph 1) comprising an effective amount of viable cells (graft seeded with BM-MNCs as cell source; page 5 paragraph 1) to reduce or prevent post-operative stenosis of the graft relative to the graft without the cells or with fewer cells prior to implantation (comparison between seeded or unseeded grafts show early stenosis in 80% of unseeded TEVGs, and only 20% of seeded TEVGs after implantation; page 8 paragraph 3).
Patterson further discloses wherein the graft has attached thereto an amount of viable cells between about 0.5 x 10A3 cells/mmA2 graft and 300 x 10A3 cells/mmA2 graft, inclusive (1000 autologous BM-MNCs/mmA2 are seeded onto the luminal surface of the scaffold; page 5 paragraph 1).  Patterson further discloses wherein the graft has attached thereto an amount of viable cells between about 1.0 x 10A3 cells/mmA2 graft and 100 x 10A3 cells/mmA2 graft, inclusive (1000 autologous BM-MNCs/mmA2 are seeded onto the luminal surface of the scaffold; page 5 paragraph 1).Patterson further discloses comprising one or more polymers selected from the group consisting of a polyester, a poly(orthoester), a poly(phosphazene), poly( or polycaprolactone, a polyamide, a polysaccharide, collagen and blends, copolymer and combinations thereof (tissue engineered i vascular graft (TEVG) created using a poly(chitosan-g-lactic acid)/PGA matrix (polyester, polysaccharide blend); page 1 paragraph 1, page 5 paragraph 1). Patterson further discloses wherein the viable cells are autologous cells (cells seeded onto TEVG are autologous BM-MNCs; page 5 paragraph 1).Patterson further discloses wherein the viable cells are bone marrow mononuclear cells (cells seeded onto TEVG are autologous BM-MNCs, BM-MNCs are bone marrow cells enriched for the mononuclear fraction; page 4 paragraph 4, page 5 paragraph 1).
Patterson further discloses wherein the graft further comprises one or more additional agents selected from the group consisting of anti-neointima agents, chemotherapeutic agents, steroidal and non-steroidal anti-inflammatories, conventional immunotherapeutic agents, immune-suppressants, cytokines, chemokines, and growth factors (scaffolds seeded with MCP-1, chemokine, releasing alginate microspheres for local release from the scaffold; integrated vascular grafts that elute cytokines and also produced VEGF (growth factor); page 5 paragraph 1, page 7 paragraph 4, page 9 paragraph 2).
Patterson further discloses wherein the graft is created by a method comprising the steps of (d) contacting the graft with cells (BM-MNCs/mm2 seeded onto the luminal surface of the scaffold and maintained in culture for 2 h to allow for cell attachment; page 5 paragraph 1). Patterson further discloses wherein the graft is contacted with cells for less than 3 hours, preferably less than 2 hours (the BM-MNCs are maintained in culture for 2 h (hours) to allow for cell attachment; page 5 paragraph 1).
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 43 USPQ2d 1362 (Fed. Cir. 1997).
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657